Citation Nr: 0515320	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to service connected coronary artery disease with 
hypertension. 

2.  Entitlement to service connection for obstructive sleep 
apnea secondary to service connected coronary artery disease 
with hypertension.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
diabetes mellitus and obstructive sleep apnea both claimed as 
secondary to service connected coronary artery disease with 
hypertension.  

In April 2003, a hearing was held before a hearing officer at 
the RO.  A transcript of that hearing is of record.  


REMAND

The veteran is diagnosed with obstructive sleep apnea and 
with diabetes mellitus.  The veteran claims that these 
disorders are caused by his service connected coronary artery 
disease with hypertension, and are therefore connected to 
service.  There is no medical evidence in the claims file 
relating these disorders to the veteran's service connected 
disability and the Board is therefore unable to determine 
whether there is any link between these disorders and the 
veteran's service connected disability.  The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  See 38 C.F.R. § 3.159(c)(4)(i) (An examination 
is required where there is a reasonable possibility it may 
aid in substantiating the claim for service connection).

Additionally, the medical evidence does not address the 
question of whether the veteran's service-connected coronary 
artery disease with hypertension, if it did not cause the 
claimed disorders, has aggravated any of them.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (A veteran may be 
compensated for an increase in a nonservice-connected 
disability which is the proximate cause of a service-
connected disability).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran an 
examination to determine if there is any 
link between either the veteran's 
diabetes mellitus or obstructive sleep 
apnea and the veteran's service connected 
coronary artery disease with 
hypertension.  The examiner is asked to 
review the claims file, and answer the 
following questions: 

A.  Is it at least as likely as not 
that the diabetes mellitus is 
related to the veteran's service 
connected coronary artery disease 
with hypertension?  If not, has the 
diabetes mellitus been permanently 
worsened beyond the normal 
progression of the disease by the 
veteran's service connected coronary 
artery disease with hypertension?

B.  Is it at least as likely as not 
that the obstructive sleep apnea is 
related to the veteran's service 
connected coronary artery disease 
with hypertension?  If not, has the 
obstructive sleep apnea been 
permanently worsened beyond the 
normal progression of the disease by 
the veteran's service connected 
coronary artery disease with 
hypertension?

The examiner must indicate that he has 
reviewed the claims file and should 
provide complete rationale for all 
conclusions reached.

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
diabetes mellitus and obstructive sleep 
apnea, both claimed as secondary to 
service connected coronary artery disease 
with hypertension.  If this results in 
less than a full grant of the benefits 
sought on appeal, a supplemental 
statement of the case should be prepared, 
and the case returned to the Board in 
accordance with applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




